DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to preliminary amendments filed on 10/5/2020.
Claims 1-10 have been examined and are rejected. 


Priority
This application is a 371 of PCT KR2019/001867 filed 2/15/2019 and claims priority to foreign application KR10-2018-0039987 filed 4/5/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claims 1-3 & 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oguma et al. (JP 2016/063443A) in view of Takahasi et al. (JP 2011/004132A).
With regard to Claim 1, Oguma teaches:
A system for disarming an encrypted attachment file of an e-mail, the system comprising: 
a disarming server including: a mail processing module configured to process transmission and reception of mail data; (a gateway device connected between a mail server and a user terminal to monitor reception of mail [Oguma: ¶¶9-10]); 
an attachment file processing module configured to determine and classify whether or not an attachment file is present in the mail data received by the mail processing module, to determine whether or not the attachment file has been encrypted, and to transmit a decryption code query message for decryption; (monitoring reception of mail to check for attached files, and confirming whether an attached file is password protected, wherein when the attached file is password protected the user terminal is notified and prompted to input the password corresponding to the attached file [Oguma: ¶¶22-24; 37-41; 48-53]);
a decryption module configured to decrypt an encrypted attachment file based on the identified decryption code; (decrypting and decompressing the compressed file using the provided password [Oguma: ¶¶41; 54]); 
and a disarming module configured to disarm one or more selected from a mail body file and attachment file of the mail data received by the mail processing module, and to transfer the 
and a mail checking module installed in a reception terminal to output the disarmed mail data received from the mail processing module; (transferring the designated attachment file to the user terminal which decrypts and decompresses the file [Oguma: ¶¶42-44; 57-58]).

However, Oguma does not:
reconstruct disarmed mail data, and to transfer the reconstructed, disarmed mail data to the mail processing module.
	
In a similar field of endeavor involving checking encrypted emails for viruses, Takahasi discloses:
reconstruct disarmed mail data, and to transfer the reconstructed, disarmed mail data to the mail processing module; (checking a mail body and attached file for the presence of a virus, and if a virus is detected removing the virus and notifying the client [Takahasi: 0043-44; 0047]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oguma in view of Takahasi in order to reconstruct disarmed mail data, and to transfer the reconstructed, disarmed mail data to the mail processing module in the system of Oguma. 
One of ordinary skill in the art would have been motivated to combine Oguma with Takahasi as doing so would scrub infected mail files of the infection and allow the remaining cleaned files to be transferred to the client, as opposed to quarantining/deleting the infected files [Oguma: see 0044; 0059].  

With regard to Claim 2, Oguma-Takahasi teaches:


With regard to Claim 3, Oguma-Takahasi teaches:
The system of claim 1, wherein: the disarming module generates and manages result report data on results of the disarmament of the mail data; (notifying the user terminal whether the attached mail file has been verified as clean and available for download, or was infected and has been deleted [Oguma: 42; 45]);
generates a disarmament result page on which the result report data is posted, and posts a web address of the disarmament result page on the disarmed mail data; (notifying the client of the e-mail that the mail server has confirmed successful decryption and safety, and the URL where the attached file has been uploaded [Takahasi: 0020; Fig. 5]);
and the attachment file processing module identifies the decryption code by posting the query message on the disarmament result page. (a request for the required password from the web prepared by the mail server is transmitted to the client who accesses the URL of the web prepared by the mail server using the web browser of the client and enters the URL required to decrypt the file in the web dialog box [Takahasi: 0039-40]).

With regard to Claim 6, Oguma-Takahasi teaches:
The system of claim 1, wherein the disarming module additionally generates and transmits mail data including a disarmed attachment file; (when it is confirmed that there is no 

With regard to Claim 7, Oguma-Takahasi teaches:
A method of disarming an encrypted attachment file of an e-mail, the method comprising: 
a first step of receiving, by a mail processing module, mail data from a mail server; (a gateway device connected between a mail server and a user terminal to monitor reception of mail [Oguma: ¶¶9-10]); 
a second step of disarming, by a disarming module, a mail body file of the mail data; (performing a virus check on the body and attached file of the received mail received from the mail server [Oguma: ¶¶16);
a third step of determining, by an attachment file processing module, whether or not an attachment file of the mail data has been encrypted; (monitoring reception of mail to check for attached files, and confirming whether an attached file is password protected [Oguma: ¶¶22-24; 37-41; 48-53]);
a fourth step of generating, by the attachment file processing module, a query message for collection of a decryption code for an encrypted attachment file; (when the attached file is password protected the user terminal is notified and prompted to input the password corresponding to the attached file [Oguma: ¶¶22-24; 37-41; 48-53]);
a fifth step of generating, by the disarming module, result report data on results of the disarmament of the mail body file; (notifying the user terminal whether the mail has been verified as clean and available for download, or was infected and has been deleted [Oguma: ¶¶42 & 45]); 
a sixth step of decrypting, by a decryption module, the encrypted attachment file based on a decryption code entered by a recipient, and decrypting and then disarming, by the 
and a seventh step of transmitting, by the mail processing module, the mail data; (when it is confirmed that there is no virus infection, transferring the designated attachment file to the user terminal which decrypts and decompresses the file [Oguma: ¶¶42-44; 57-58]).

However, Oguma does not teach:
generating, by the disarming module, a disarmament result page on which the result report data is posted, generating, by the disarming module, first mail data including the disarmed mail body file, a web address of the disarmament result page and the query message, and transmitting, by the mail processing module, the first mail data; 
generating, by the disarming module, second mail data including the disarmed attachment file, and transmitting, by the mail processing module, the second mail data.
	
In a similar field of endeavor involving checking encrypted emails for viruses, Takahasi discloses:
generating, by the disarming module, a disarmament result page on which the result report data is posted, generating, by the disarming module, first mail data including the disarmed mail body file, a web address of the disarmament result page and the query message, and transmitting, by the mail processing module, the first mail data; (notifying the client of the e-mail that the mail server has confirmed successful decryption and safety, and the URL where the attached file has been uploaded [Takahasi: 0020; Fig. 5], wherein a request for the required password from the web prepared by the mail server is transmitted to the client who accesses the URL of the web prepared by the mail server using the web browser of the client and enters the URL required to decrypt the file in the web dialog box [Takahasi: 0039-40]);


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oguma in view of Takahasi in order to generate a disarmament result page, and to generate and transfer second mail data in the system of Oguma. 
One of ordinary skill in the art would have been motivated to combine Oguma with Takahasi as doing so would allow the client to be notified of the received mail and provide a decryption password if necessary, and would scrub infected mail files of the infection and allow the remaining cleaned files to be transferred to the client, as opposed to quarantining/deleting the infected files [Oguma: see 0020; 0044; 0059].  

With regard to Claim 8, Oguma-Takahasi teaches:
The method of claim 7, wherein: the attachment file is a compressed file in which one or more constituent files are compressed into a single data file; and the sixth step further comprises: decompressing, by the attachment file processing module, the decrypted, compressed file into constituent files; (decrypting and decompressing the compressed file using the provided password [Oguma: ¶¶41; 54]);
and disarming, by the disarming module, the constituent files; (checking the decrypted and decompressed attachment files for viruses [Oguma: ¶¶9; 41; 54]).

With regard to Claim 9, Oguma-Takahasi teaches:


With regard to Claim 10, Oguma-Takahasi teaches:
The system of claim 3, wherein the disarming module additionally generates and transmits mail data including a disarmed attachment file; (when it is confirmed that there is no virus infection, transferring the designated attachment file to the user terminal which decrypts and decompresses the file [Oguma: ¶¶42-44; 57-58]).


Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oguma et al. (JP 2016/063443A) in view of Takahasi et al. (JP 2011/004132A) as applied to claim 1 above, and further in view of Miyazawa (JP 2013/145546A).
With regard to Claim 4, Oguma-Takahasi teaches:
The system of claim 1, wherein: the attachment file is a compressed file in which one or more constituent files are compressed into a single data file; and the attachment file processing module decompresses the compressed file; (decompressing the compressed attachment file to generate an uncompressed original attachment [Oguma: 25]. Takahasi teaches the attached file includes an encrypted ZIP format, an encrypted LZH format, and a PGP method [Takahasi: 0024]).

However, Oguma-Takahasi does not teach:
the attachment file processing module compresses the compressed file.
	

the attachment file processing module compresses the compressed file; (recompressing the attached files [Miyazawa: 0133]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oguma-Takahasi in view of Miyazawa in order to provide an attachment file processing module that compresses the compressed file in the system of Oguma-Takahasi. 
One of ordinary skill in the art would have been motivated to combine Oguma-Takahasi with Miyazawa as doing so would allow attachments to be recompressed in a combination that satisfies mail server size restrictions [Miyazawa: 0132-140].

With regard to Claim 5, Oguma-Takahasi-Miyazawa teaches:
The system of claim 4, wherein the attachment file processing module generates a disarmed compressed file by compressing the disarmed constituent files of the compressed file, and attaches the disarmed compressed file to the disarmed mail data; (decrypting and decompressing an attachment into individual files, and recompressing the individual files into an email attachment [Miyazawa: 0122-33]. Oguma teaches checking the decrypted and decompressed attachment files for viruses [Oguma: ¶¶9; 41; 54]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Marino et al. (US 2006/0184632 A1) which teaches determining whether a virus was detected in the email, wherein if the virus is found tagging the email either in the subject line or in the header, and notifying the recipient by disabling the virus and re-writing the message body inserting an appropriate virus warning, and notifying the sender by generating an email message to the sender of the virus-containing email [0053].
Fossen et al. (US 2011/0016530 A1) which teaches scanning an email attachment without decrypting or decompressing contents of the archive, wherein if the descriptive information matches a signature of a known undesired computer file, then a clean version of the archive is produced by removing the contained file and regenerating the archive [Abstract].
Yang et al. (9,813,412) which teaches receiving an attachment password from message the recipient which allows the computer to open the attachment and perform anti-malware scanning, wherein if malicious, the attachment is quarantined, deleted or blocked, and wherein if not malicious, the attachment (password-protected or not) is downloaded to the recipient, sent by e-mail or text message, or made available on a Web site [Abstract].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446